Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 Michael V. Shustek, as President and Chief Executive Officer of MVP REIT, Inc. (the “Registrant”), and Tracee Gress, as Chief Financial Officer of the Registrant, hereby certify, pursuant to 18 U.S.C. Sec. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Registrant’s Report on Form 10-Q for the nine months ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: November16, 2015 /s/ Michael V. Shustek Michael V. Shustek Chief Executive Officer (Principal Executive Officer) MVP REIT, Inc. Date: November16, 2015 /s/ Tracee Gress Tracee Gress Chief Financial Officer (Principal Accounting Officer) MVP REIT, Inc.
